Name: Council Regulation (EEC) No 1807/89 of 19 June 1989 laying down, in respect of hops, the amount of aid to producers for the 1988 harvest
 Type: Regulation
 Subject Matter: economic policy
 Date Published: nan

 24. 6. 89 Official Journal of the European Communities No L 177/3 COUNCIL REGULATION (EEC) No 1807/89 of 19 June 1989 laying down, in respect of hops, the amount of aid to producers for the 1988 harvest Whereas an examination of the results of the 1 988 harvest shows the need to fix aid for groups of varieties of hops cultivated in the Community, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Regulation (EEC) No 1696/71 of the Council of 26 July 1971 on the common organization of the market in hops ('), as last amended by Regulation (EEC) No 3998/87 (2), and in particular Article 12.(7) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament (3), Whereas Article 12 of Regulation (EEC) No 1696/71 provides that aid may be granted to hop producers to enable them to achieve a fair income ; whereas the amount of this aid is fixed per hectare and differs according to varieties, taking into account the average return on the areas in full production compared with the average returns for previous harvests, the current position of the market and trends in costs : Article 1 1 . For the 1988 harvest, aid shall be granted to. the producers of hops cultivated in the Community for the groups of varieties set out in the Annex. 2. The amount of the aid shall be as set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 19 June 1989 . For the Council The President C. ROMERO HERRERA (') OJ No L 175, 4. 8 ; 1971 , p. 1 , (2) OJ No L 377, 31 . 12. 1987, p. 40 . (') Opinion delivered on 26 May 1989 (not yet published in the Official Journal). No L 177/4 Official Journal of the European Communities 24. 6. 89 ANNEX Aid granted to top producers for the 1988 harvest Group of varieties Aid amount (ECU/ha) Aromatic Bitter Other 330 390 390